  Case 19-15104        Doc 15    Filed 06/14/19 Entered 06/14/19 16:15:15        Desc Main
                                   Document     Page 1 of 8


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                        Case No. 19-15104

         Tarhonda Jones,                      Chapter 13

                       Debtor.                Honorable Timothy A. Barnes

                                     NOTICE OF MOTION

TO:      See attached Service List

        On JXO\, 2019, at 9:30 AM, I shall appear before Bankruptcy Judge Timothy A.
Barnes, Everett McKinley Dirksen United States Courthouse, 219 South Dearborn
Street, Courtroom 744, Chicago, IL 60604, or in his absence, before such other Bankruptcy
Judge as may be presiding in his place and stead, and shall then and there present the attached
Motion for in rem Relief from the Automatic Stay and Relief from the Co-Debtor Stay or in the
Alternative Motion for Relief from the Automatic Stay and Co-Debtor Stay filed by Bank of
America, N.A., at which time and place you may appear if you so see fit.

                                           FAIQ MIHLAR (#6274089)
                                           HEATHER M. GIANNINO (#6299848)
                                           AMANDA J. WIESE (#6320552)
                                           CHERYL CONSIDINE (#6242779)
                                           SEAN D. JORDAN (#6307449)
                                           PINJU CHIU (#6329542)
                                           HEAVNER, BEYERS & MIHLAR, LLC
                                           Attorneys at Law
                                           P.O. Box 740
                                           Decatur, IL 62525
                                           Email: bkdept@hsbattys.com
                                           Telephone: (217) 422-1719
                                           Facsimile: (217) 422-1754
STATE OF ILLINOIS
COUNTY OF MACON

       I, Amanda J. Wiese, an attorney, being first duly sworn upon oath, depose and state I
have served the above and foregoing Notice, together with all required papers, upon the above-
named parties, as to the Trustee and Debtor's attorney via electronic notice on June 1, 2019,
and as to the Debtor and Co-Debtor by placing same in an envelope addressed as shown
above, and depositing same First Class Mail, postage prepaid in the United States mailbox
at Decatur, Illinois 62523 this 1th day of June, 2019.

                                                              /s/ Amanda J. Wiese
                                                                Amanda J. Wiese
  Case 19-15104      Doc 15     Filed 06/14/19 Entered 06/14/19 16:15:15   Desc Main
                                  Document     Page 2 of 8


                                      SERVICE LIST

Service by Mail:

Tarhonda Jones
18028 Greenview Ter
Country Club Hills, Illinois 60478

Maurice Jones
18028 Greenview Ter
Country Club Hills, Illinois 60478

Service by Electronic Notice through ECF:

Sarah A Lentes
The Semrad Law Firm, LLC
20 S Clark Street Suite 2800
Chicago, IL 60603

Marilyn O. Marshall
224 S. Michigan, Suite 800
Chicago, IL 60604

Patrick S. Layng
United States Trustee (Region 11)
219 S. Dearborn Street Room 873
Chicago, IL 60604
  Case 19-15104       Doc 15     Filed 06/14/19 Entered 06/14/19 16:15:15           Desc Main
                                   Document     Page 3 of 8


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                          Case No. 19-15104

         Tarhonda Jones,                        Chapter 13

                       Debtor.                  Honorable Timothy A. Barnes

  MOTION FOR IN REM RELIEF FROM AUTOMATIC STAY AND RELIEF FROM

THE CO-DEBTOR STAY OR IN THE ALTERNATIVE MOTION FOR RELIEF FROM

              AUTOMATIC STAY AND CO-DEBTOR STAY (REAL PROPERTY)

         Bank of America, N.A. ("Movant") hereby moves this Court, pursuant to 11 U.S.C. § 362

and 11 U.S.C. § 1301, for an entry of an order for in rem relief from the automatic stay and relief

from the Co-Debtor stay or in the alternative, an order for relief from the automatic stay and the

Co-Debtor stay with respect to certain real property of the Debtor having an address of 18028

Greenview Ter, Country Club Hills, IL 60478 (the "Property"). The Required Statement is

attached hereto as Exhibit "A", in accordance with Local Rule 4001-1. In further support of this

Motion, Movant respectfully states:

         1.     A petition under Chapter 13 of the United States Bankruptcy Code was filed with

respect to the Debtor on May 25, 2019.

         2.     A hearing to consider confirmation of the Chapter 13 Plan of the Debtor is

scheduled for July 11, 2019.

         3.     The Debtor has executed and delivered or are otherwise obligated with respect to

that certain promissory note in the original principal amount of $170,905.00 (the "Note"). A

copy of the Note is attached hereto as Exhibit "B". Movant is an entity entitled to enforce the

Note.

         4.     Pursuant to that certain Mortgage (the "Mortgage"), all obligations (collectively,

the "Obligations") of the Debtor under and with respect to the Note and the Mortgage are secured
  Case 19-15104       Doc 15     Filed 06/14/19 Entered 06/14/19 16:15:15           Desc Main
                                   Document     Page 4 of 8


by the Property. Copies of the Mortgage and Loan Modification are attached hereto as Exhibit

"C".

        5.     All rights and remedies under the Mortgage have been assigned to the Movant

pursuant to that certain assignment of Mortgage, a copy of which is attached hereto as Exhibit

"D".

        6.     As of the June 12, 2019, the outstanding amount of the Obligations is:

$234,303.85.

        7.     In addition to the other amounts due to Movant reflected in this Motion, as of the

date hereof, in connection with seeking the relief requested herein, Movant has also incurred

$1,050.00 in legal fees and $181.00 in costs. Movant reserves all rights to seek an award or

allowance of such fees and expenses in accordance with applicable loan documents and related

agreements, the Bankruptcy Code and otherwise applicable law.

        8.     The estimated market value of the Property is $125,000.00. The basis for such

valuation is Debtor's Bankruptcy Petition Schedules.

        9.     Upon information and belief, the aggregate amount of encumbrances on the

Property listed in the Schedules or otherwise known, including but not limited to the

encumbrances granted to Movant, is $234,303.85.

        10.    Cause exists for relief from the automatic stay and co-debtor stay for the

following reasons:

        A.     Movant's interest in the Property is not adequately protected.

        B.     Pursuant to 11 U.S.C. §362(d)(2)(A), Debtor has no equity in the Property; and

pursuant to §362(d)(2)(B), the Property is not necessary for an effective reorganization.

        13.    Pursuant to 11 U.S.C. §1301(c)(3), cause exists to grant Movant relief from the

co-debtor stay as the Movant's interest would be irreparably harmed by the continuation of such

stay.
  Case 19-15104          Doc 15     Filed 06/14/19 Entered 06/14/19 16:15:15         Desc Main
                                      Document     Page 5 of 8


           14.    Pursuant to 11 U.S.C. §362(d)(4) the Debtor's filing of the bankruptcy petition

was part of a scheme to delay, hinder, or defraud creditors that involved multiple bankruptcy

filings.

           A.     On March 26, 2019, Movant instituted foreclosure proceedings against Tarhonda

Jones, Debtor and Maurice Jones, Co-Debtor, as they were in default for failing to pay the

monthly installment due November 1, 2016, and those monthly installments due and accruing

thereafter.

           B.     Since the inception of the Note and Mortgage the Debtor and Maurice Jones, Co-

Debtor have instituted the following SEVEN bankruptcy proceedings:

                  I.      Bankruptcy case number 09-19130, a Chapter 13 case filed on May 27,

           2009, by Tarhonda Jones, Debtor. On August 13, 2009, the case was dismissed on a

           Motion by the Trustee for failure to file required documents.

                  II.     Bankruptcy case number 09-35811, a Chapter 13 case filed on September

           27, 2009, by Tarhonda Jones, Debtor. On November 18, 2014, the case was discharged.

                  III.    Bankruptcy case number 17-00776, a Chapter 7 case filed on January 11,

           2017, by Maurice Jones and Tarhonda Waller-Jones, Debtors. Movant was granted relief

           from the automatic stay effective February 15, 2017. On April 11, 2017, the case was

           discharged.

                  IV.     Bankruptcy case number 17-13082, a Chapter 13 case filed on April 26,

           2017, by Maurice Jones, Debtor. Movant was granted relief from the automatic stay

           effective August 14, 2017. On November 6, 2017, the case was dismissed on a Motion

           by the Trustee for failure to make plan payments.

                  V.      Bankruptcy case number 17-33696, a Chapter 13 case filed on November

           10, 2017, by Maurice Jones, Debtor. On March 11, 2019, the case was dismissed on a

           Motion by the Trustee for failure to make plan payments.
  Case 19-15104          Doc 15     Filed 06/14/19 Entered 06/14/19 16:15:15          Desc Main
                                      Document     Page 6 of 8


                 VI.     Bankruptcy case number 19-11749, a Chapter 13 case filed on April 24,

          2019, by Maurice Jones, Debtor. On May 13, 2019, the Debtor’s Motion to Extend the

          Automatic Stay was denied.

                 VII.    The Debtor filed her 7th bankruptcy affecting the Property on May 25,

          2019, the instant case.

          B.     Movant has been forced to cancel or postpone the foreclosure proceedings due to

multiple bankruptcy filings.

          C.     There has been no change of circumstances which would justify a 7th bankruptcy

filing.

          WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

automatic stay in rem, co-debtor stay and granting the following:

          1.     Relief from the stay allowing Movant (and any successors or assigns) to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain

possession of the Property.

          2.     That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

          3.     The Co-Debtor Stay of Section 1301(a) is terminated, modified or annulled as to

the Co-Debtor, on the same terms and conditions as to the Debtor.

          4.     That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

          5.     Relief from the stay is granted under 11 U.S.C. §362(d)(4): If recorded in

compliance with applicable state laws governing notices of interests or liens in real property, the

order is binding in any other case under this title purporting to affect the Property filed not later

than two (2) years after the date of the entry of the order by the court, except that a debtor in a

subsequent case under this title may move for relief from the order based upon changed

circumstances or for good cause shown, after notice and hearing.
  Case 19-15104       Doc 15    Filed 06/14/19 Entered 06/14/19 16:15:15            Desc Main
                                  Document     Page 7 of 8


       6.      The order is binding and effective in any future bankruptcy case, no matter who

the debtor may be upon recording of a copy of this order or giving appropriate notice of its entry

in compliance with applicable nonbankruptcy law.

       7.      For such other relief as the Court deems proper.

                                                    Bank of America, N.A.,

                                                    By:            /s/ Amanda J. Wiese
                                                                     Amanda J. Wiese
                                                                   One of its attorneys
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
 Case 19-15104      Doc 15     Filed 06/14/19 Entered 06/14/19 16:15:15             Desc Main
                                 Document     Page 8 of 8


This advice pertains to your dealings with our firm as a debt collector. It does not affect
your dealings with the court, and in particular it does not change the time at which you
must answer the motion. The advice in this notice also does affect our relations with the
court. As attorneys, we may file papers in the suit according to the court's rules and the
judge's instructions.



              NOTICE PURSUANT TO THE FAIR DEBT COLLECTION

                                     PRACTICES ACT

                            15 U.S.C. Section 1601 as Amended


       1.    The amount of the debt is stated in the motion attached hereto.

       2.    The movant named in the attached motion is the creditor to whom the debt is
             owed or is the servicing agent for the creditor to whom the debt is owed.

       3.    Unless you notify this office within 30 days after receiving this notice that you
             dispute the validity of the debt or any portion thereof, this office will assume the
             debt is valid.

       4.    If you notify this office in writing within 30 days after receiving this notice, this
             office will obtain verification of the debt and mail you a copy of such verification.

       5.    If you request this office in writing within 30 days after receiving this notice, this
             office will provide you with the name and address of the original creditor, if
             different from the current creditor.

       6.    Nothing in this notice should be construed as an agreement by the movant to
             extend or stay any time periods established by law with respect to the litigation,
             which is the subject of the attached motion.

       7.    Written requests should be addressed to Heavner, Beyers & Mihlar, LLC, 111
             East Main Street, Decatur, IL 62523.

       8.    Please be advised that this is an attempt to collect a debt. Any information
             obtained will be used for that purpose.
